Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-22-00556-CR

                           Reginald Earl ALLMON,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2020CR9047
              Honorable Catherine Torres-Stahl, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                        VALENZUELA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED September 21, 2022.


                                        _________________________________
                                        Liza A. Rodriguez, Justice